Case 1:19-cv-02172-CBA-ST Document 36-1 Filed 10/22/19 Page 1 of 2 PageID #: 232



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


    HOUSSAM ELACHKAR,

                                   Plaintiff,

                      -against-                          No. 19-CV-2172 (CBA)(ST)

    CITY OF NEW YORK, NEW YORK CITY
    TRANSIT AUTHORITY,
    METROPOLITAN TRANSPORTATION
    AUTHORITY, MARIARIT ACQUISTA,
    Individually, JEAN LORMESTIL,
    Individually, and JOHN DOE 1 through 4,
    Individually, (the names John Doe being
    fictitious, as the true names are presently
    unknown),

                                   Defendants.



            Declaration of Outgoing Counsel Brian L. Bromberg in Support of
             Motion for Lien for Costs and Disbursements on any Recovery

       Under 28 U.S.C. § 1746, I, Brian L. Bromberg, do hereby declare under

 penalty of perjury, that the following is true and correct:

       1.      I am a principal of the Bromberg Law Office, P.C.

       2.      I am submitting this Declaration in of my request for a lien against

 any recovery in this case in the amount of my costs and disbursements, which total

 $1,523.22.

       3.      First, my office paid $400 to file the complaint.




                                                1
Case 1:19-cv-02172-CBA-ST Document 36-1 Filed 10/22/19 Page 2 of 2 PageID #: 233



       4.      Second, my office paid $379 to Capital Process Service to make service

 on all of the defendants. I am attaching copies of the billing statement showing

 payment in full as Exhibit A.

       5.      Third, my office owes $605.25 to Hill & Moin LLP, the law firm that

 obtained Mr. Elachkar’s hospital records at his direction for the period following the

 incident at issue here. I have printed out and sent a hard copy of these 807 pages in

 records to Mr. Elachkar. I am attaching the invoice for the medical records as

 Exhibit B.

       6.      Finally, Mr. Elachkar owes my office for extensive use of Federal

 Express courier services, because he cannot receive mail at his address when it is

 sent by the U.S. Postal Service. I am attaching the records of the $138.97 in bills I

 paid to Federal Express. I am attaching these billing records as Exhibit C.

       7.      Because Mr. Elachkar cannot receive documents by U.S. mail, I am

 sending this to him by Federal Express standard overnight delivery.

       Under 28 U.S.C. § 1746, I, Brian L. Bromberg, do hereby certify under

 penalties of perjury, that the above statements are true and correct to the extent

 they reflect my personal knowledge and otherwise are based upon my information

 and belief.

 Dated:        New York, New York
               October 22, 2019



                                         /s/ Brian L. Bromberg
                                         Brian L. Bromberg




                                            2
